Citation Nr: 0731605	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-09 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for coronary heart 
disease.

4.  Entitlement to service connection for impotency.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1965 to June 
1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, prepared for the RO in Montgomery, Alabama.  The 
veteran attended a video conference hearing before a now-
retired Veterans Law Judge in October 2004.  The Board 
remanded the claims for additional development in May 2006.  
In June 2007, the veteran stated that he did not want a new 
hearing before another Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to assist the veteran in the development of the 
claim. This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
During his October 2004 hearing, the veteran stated that he 
currently received treatment for PTSD from Dr. Sabrina Morgan 
in Gaston, Alabama.  In February 2006, Dr. Morgan submitted a 
statement that she had treated the veteran for PTSD for the 
previous three years.  These records have not yet been 
associated with the claims file.  

The veteran has testified that, while on duty at Cam Ranh Bay 
in 1966, his unit came under sniper fire on several 
occasions.  In a December 2003 statement, the veteran 
provided a detailed account of his alleged stressor, the 
death of Arthur Mitchell Downs in October 1966, who he says 
was killed by sniper fire.  Although they only knew each 
other a few months, the veteran states that they "clung" to 
each other and tried to keep each other safe.  VA has not yet 
attempted to verify these stressors.

The June 2006 VA examiner found that the veteran's stressor 
was not sufficient to assign a diagnosis of PTSD.  After the 
above development is complete, the veteran should be afforded 
a new VA examination which considers a PTSD diagnosis in 
light of any verified stressors and the PTSD diagnosis 
assigned by Dr. Morgan.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) (VA must provide a medical examination when it 
is necessary to decide the claim).

The veteran contends hypertension, coronary heart disease, 
and erectile dysfunction are all secondary to PTSD.  Because 
these pending claims are intertwined with the claim for PTSD, 
the Board cannot complete review of these claims until the 
claims files reflects resolution of the intertwined PTSD 
claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Therefore the claims for hypertension, coronary heart 
disease, and erectile dysfunction are remanded for 
readjudication when the adjudication of the intertwined PTSD 
claim has been completed.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded the 
opportunity to identify any additional 
relevant evidence which is not yet of 
record.

2.  Obtain the veteran's complete 
medical records from Dr. Morgan.  If 
these records cannot be obtained, then 
evidence of attempts to retrieve these 
records should be associated with the 
claims file.

3.  Contact the U. S. Army and Joint 
Services Records Research Center (JSRRC) 
and attempt to verify the veteran's 
claimed stressors as described above.  
Following the receipt of a response from 
the JSRRC the RO should prepare a report 
detailing the nature of any stressor 
which is determined to be established by 
the record. If no stressor has been 
verified, the RO should so state in its 
report and associate the report with the 
claims file.

4.  When the above development is 
completed and any available evidence 
identified by the appellant is 
obtained, the entire claims file must 
be made available to the VA examiner.  
Pertinent documents therein, 
particularly the records of Dr. Morgan 
and any information regarding the 
veteran's stressor, should be reviewed 
by a VA examiner.  The examiner should 
conduct a complete examination of the 
veteran, including a history, and 
should list all assigned diagnoses.  

If a diagnosis of PTSD is not assigned, 
an explanation should be provided.  If 
a diagnosis of PTSD is assigned, the 
examiner should offer an opinion as to 
whether PTSD is at least as likely as 
not related to any verified stressor.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.

5.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims for PTSD, 
hypertension, coronary heart disease, 
and erectile dysfunction should be 
readjudicated.  The claims for 
hypertension, coronary heart disease, 
and erectile dysfunction should be 
considered secondary to the claim for 
PTSD and on a direct basis.  If any 
claim remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, and the below development is 
complete, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


